Citation Nr: 0935679	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-39 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to March 
1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part denied 
service connection for sarcoidosis. 


FINDING OF FACT

In an August 2009 statement, the Veteran wrote that he wanted 
to withdraw the appeal of entitlement to service connection 
for sarcoidosis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as 
it relates to the issue of entitlement to service connection 
for sarcoidosis, have been met.  38 U.S.C.A. 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The Veteran withdrew his appeal as to the issue of 
entitlement to service connection for sarcoidosis.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to this issue.






ORDER

The appeal for entitlement to service connection for 
sarcoidosis is dismissed.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


